Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 1-5, 9-10, 14-15, 18, 20, 24, 26-28, 30-32, 35, 37, 40, 42, 44, 51, 53, 58-60, 62-63, 67-69, 72-74, 76, 78, 85-93, 96, 98-99, 101, 111, 114, 118-119, 121-122, 124-125, 130, 133, and 140-143 are pending. Applicant’s amendment filed on 6/21/2022 is acknowledged.

2.  Claims 86-87, 121-122, 124-125, 130 and 133 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.  

3. Accordingly, claims 1-5, 9-10, 14-15, 18, 20, 24, 26-28, 30-32, 35, 37, 40, 42, 44, 51, 53, 58-60, 62-63, 67-69, 72, 76, 78, 85, 88-93, 96, 98-99, 101, 111, 114, 118-119, and 140-141 are under consideration in the instant application. 

4.  Applicant’s IDS filed 6/21/2022 is acknowledged and has been considered. 

5. Applicant has overcome the claimed rejections under 35 USC 112 because the improper dependency of claim 14, dependency of claim 30, the type of mixed mode chromatography of claim 35 and antecedence basis for claim 51 have been corrected.

6.  Applicant has overcome the anticipation rejection from the prior OA because Althouse does not teach that the multispecific antibody is a KiH bispecific antibody, a crossmab KiH bispecific antibody or a DAF antibody. 

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, of record), in view of Klein et al. (PNAS, 108(27), 2011), as is evidenced by Nti-gyabaah et al. (US 2014/0288278), Cytiva (“Capto MMC multimodal chromatography resin” attached hereto as “Exhibit B”, of record) and Chromatographia (attached hereto as “Exhibit C”, of record)

With respect to claims 1, 10, 72-73, 88-89, 90, Althouse teaches a method of purifying an antibody such that the resulting antibody composition is substantially free of product-related impurities including aggregates (¶s5, 93) which includes the steps of subjecting the primary recovery sample to an affinity chromatographic support such as a Protein A resin, which is considered “a capture chromatography” of step (a), and the Protein A column is then eluted using an appropriate elution buffer. (¶s63, 66)

Althouse teaches that the Protein A eluted fraction is then subjected to further polishing through two mixed mode chromatography steps such as a cation exchange mixed mode step followed by an anion exchange mixed mode step or vice versa (¶s6-7, 80, 95). 

Althouse teaches that the antibody can be a bispecific antibody where for example the antibody or antigen binding portion is linked to another antibody (¶110) (“multispecific antibody comprises multiple arms, each arm comprising a VH/VL unit”)

With respect to claim 5, Althouse teaches as noted supra that the affinity chromatography is Protein A. 

With respect to claim 9, Althouse teaches placing the mixed mode chromatographies such as a Capto MMC, which is a CEX MM, and Capto Adhere, which is an AEX MM, in series and run as one operation (¶124). 

With respect to claim 14, Althouse teaches performing the first and second mixed mode chromatographies in flow through mode (see for example ¶124 where Capto MMC which is a CEX MMC and Capto Adhere which is an AEX MM chromatographies are placed in series, which meets applicant’s claim subsection (c) “the first mixed mode chromatography is carried out in flow through mode and the second mixed mode chromatography is carried out in flow through mode”). 

With respect to claim 20, Althouse teaches that the method includes a step of subjecting the second mixed mode eluate to ultrafiltration. (Table 1 at ¶56).  

With respect to claim 24, Althouse teaches that the Protein A column can be equilibrated with a suitable buffer prior to sample loading (“protein A equilibration buffer”) at a pH of about 7.2, which intersects applicant’s claimed “about pH7 and about pH 8”. 

With respect to claim 27, Althouse teaches that following loading of the Protein A column, the column can be washed as for example with the equilibrating buffer (p. 17, last line and spanning to line 1 of p. 18). 

With respect to claim 32, Althouse teaches that examples of anion exchange mixed mode resins include Capto Adhere and Capto Adhere ImpRes, which as evidence by Exhibit A, include an amine ligand with an aromatic moiety and that the Capto Q ImpRes ligand has a high ion-exchange capacity due to a quaternary amine (p. 21, line 30).

With respect to claim 35, Althouse teaches that examples of anion exchange mixed mode resins include Capto Adhere (p. 21, line 30), which as evidenced by Exhibit C is the Capto Adhere ligand, N-benzyl-N-methyl ethanol amine”. 

With respect to claim 93, Althouse teaches loading conditions for the Capto MMC and Capto Adhere which are the cation and anion mixed mode chroma5togrpahy at conductivities of for example 3 mS/cm, which is a “value of less than 7 mS/cm” (see Table 4 at ¶125). 

With respect to claim 99, Althouse teaches as noted supra that Cato Adhere in combination with Capto MMC. As evidenced by Nti-gyabaah, Capto Ahdere is a strong anion multimodal resin. 

With respect to claim 101, Althouse teaches as noted supra Capto Adhere in combination with Capto MMC. As evidenced by Exhibit B, capto MMC is a multimodal weak cation exchanger. 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the multspecific antibody is a knob-in-hole (KiH) or a CrossMab bispecific antibody or a dual action Fab (DAF) antibody.

Klein teaches the CrossMab bispecific antibody format. Klein teaches that the approach is generic because it can be applied to any two existing antibodies without further optimization of the individual protein sequences. (p. 11188, left hand column, last 3 lines before the 1st  ¶). Klein exemplifies generating bispecific antibodies targeting VEGF-A and Ang-2 using the Cross-Mab format (p. 11188, right hand column under “target selection”). 

Klein further teaches production of the Cross-Mab antibodies in cells followed by purification using a protein A affinity chromatography followed by size-exclusion chromatography (p. 11188, last ¶, under “antibody generation and characterization” )

Importantly, KIein further teaches that side products which need to be reduced during purification include half antibodies as well as antibodies lacking one light chain which are considered fragments as well as heavy-chain dimers and tetramers, which are considered “aggregates”. (p. 11189, lines 1-15)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted for one of the bispecific antibodies generically taught by Althouse as the subject of purification using the purification of mixed mode chromatography following Protein A affinity chromatography as taught by Althouse, a cross-Mab bispecific antibody as taught by Kline. Those of skill in the art would have had reason to do so because Klein teaches that during the generation of bispecific antibodies by Cross-Mab technology in cells, purification is necessary to reduce impurities such as fragments and aggregates which are the same types of impurities which Althouse teaches the scheme of Protein A followed by 2 mixed mode chromatographies is particularly effective at reducing. (see ¶93 of Althouse). Doing so amounts to applying a known technique/solution (the technique of Althouse) to solve a known problem in the art (the formation of aggregates/fragments) accompanying the production of Cross-Mab antibodies as taught by Klein. (see MPEP 2143 (D)). The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ arguments were fully considered but were not considered persuasive.

Applicant asserts that the production of multispecific antibodies such as KiH BsAbs and CrossMab KiH BsAbs entails dimerization of at least two different VH and VL subunits which results in the formation of product specific impurities that are not observed during the production of monospecific antibodies (p. 26, ¶2 1-2). Applicant asserts that given the challenges associated with the purification of such multispecific antibodies, a skilled artisan would not be motivated to use the methods disclosed in Althouse to purify a KiH BsAb or a CrossMab KiH BsAb, much less with a reasonable expectation that the methods could successfully separate such multispecific antibodies from both product-specific and process-specific impurities that arise during multispecific antibody production. (p. 26, last two lines and spanning to p. 27 1st 3 lines). Applicant further asserts that the specification demonstrates that the purification scheme shown in Fig. 1A, which includes two mixed mode chromatography steps, achieved better separation of an anti-X1/anti-Y1 KiH bispecific antibody form product-related impurities as compared to the purification schemes in Fig. 1B or Fig. 1C, each of which includes only a single mixed-mode chromatography step (p. 27, 2nd to last ¶). (see also p. 28, ¶s 1-2). 

This argument was not considered persuasive because the types of impurities which applicant is referring (e.g., product related impurities such as HCPs, aggregates and fragments) are the same types of impurities which Althouse teach can be effectively reduced using the same scheme of Protein A capture chromatography followed by two mixed mode chromatographies (see ¶93 of Althouse).  

Given that Klein additionally teaches that these types of impurities are formed during production of Cross-Mab bispecific antibodies produced in cells and need to be eliminated. (see p. 11188, last ¶ under “Antibody Generation and Characterization”).  [Klein teaches that side products depleted by a purification scheme include half antibodies as well as antibodies lacking one light chain which are considered fragments as well as heavy-chain dimers and tetramers, which are considered “aggregates”. (p. 11189, lines 1-15)], one of ordinary skill in the art would be highly motivated to reduce/eliminate these same types of impurities using the purification scheme which Althouse teaches is effective in reducing such impurities. Doing so amounts to applying a known technique/solution (the technique of Althouse) to solve a known problem in the art (the formation of aggregates/fragments) accompanying the production of Cross-Mab antibodies as taught by Klein.

9.  Claims 1, 5, 9-10, 14-15, 18, 20, 24, 27, 32, 35, 44, 72, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011),  as applied to 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 claims above, and further in view of Gagnon (US 2015/0376231, of record), and Falkenstein et al. (US 2013/0217866), of record).

The prior art teachings of Althouse and Klein are discussed supra.

The prior art teachings differ in the recitation that the elution from the first and second mixed mode chromatographies is a gradient elution (claims 15, 18, 44).

Gagnon teaches using Capto adhere, which is the anion mixed mode chromatography in elution mode with a descending gradient of 50 mM Hepes, pH 7.0 (¶143). 

Falkenstein teaches purification of an antibody using Capto MMC, which is a mixed mode cation exchange media (abstract). Falkenstein teaches that the chromatography was performed with a leaner elution gradient (¶135).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included for elution of a multispecific antibody from the AEX and CEX mixed mode chromatographies in a heterodimeric antibody protein purification scheme which includes a CEX followed by an AEX in elution mode as taught by Althouse and Klein, an elution mode which includes a gradient elution. Those of skill in the art would have had reason to do so because Gagnon and Falkenstein teach that it was known to perform both CEX and AEX MM chromatographies using gradient elution. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.


10. Claims 1, 5, 9-10, 14-15, 18, 20, 24, 26-27, 32, 35, 44, 72, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), Gagnon (US 2015/0376231, of record), and Falkenstein et al. (US 2013/0217866, of record), of record), as applied to claims 1, 5, 9-10, 14-15, 18, 20, 24, 27, 32, 35, 44, 72, 88-89, 90, 92-93, 99, and 101 above and further in view of Behrens et al. (US 2011/0318757, of record).

The prior art teachings of Althouse, Klein, Gagnon and Falkenstein are discussed supra.

The prior art teachings differ in the recitation that the protein A equilibration buffer comprises about 25 mM Tris and about 25 mM NaCl (claim 26).

Gagnon further teaches that the Protein A column can be equilibrated with a suitable buffer prior to loading. A non-limiting example of a suitable buffer is a Tris/NaCl buffer such as 25 mM Tris and 100 mM NaCl (¶66).

Behrens teaches purification of an IgG1 antibody on a Sepharose Protein A column using an equilibrati5on buffer that includes Tris 25 mM and NaCl 25 mM (¶2 189-190).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of an equilibration buffer for a scheme that includes Protein A purification of a multispecific antibody as taught by Althouse and Klein, an equilibration buffer that includes about 25 mM Tris and about 25 mM NaCL. 

Those of skill in the art would have had reason to do so because Gagnon teaches that Protein A can be equilibrated with a suitable buffer which includes Trs/NaCl and NaCl and Behrens teaches that 25 mM Tris and 25 mM NaCl is a known equilibration buffer. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.

11. Claims 1, 5, 9-10, 14, 20, 24, 27-28, 30-32, 35, 72, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), as applied to claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 above and further in view of Bian et al. (US 2011/0105730, of record), Hickman et al. (US 2015/0344564, of record) and Mahajan et al. (US 2015/0093800, of record).

The prior art teachings of Althouse, Gronberg, Gagnon and Bergmann are discussed supra.

The teachings also differ in the recitation that the multispecific antibody is eluted from the protein A chromatography by a pH step elution (claim 28). 

The teachings also differ in the recitation that the pH step elution comprises applying a protein A elution buffer that includes about 150 mM acetic acid about pH 2.9 to the Protein A chromatography (claim 30). 

The teachings also differ in the recitation that the protein A eluate is pooled where the OD 280 of the eluate is greater than about 0.5 (claim 31). 

Bian teaches measuring CHOP levels in the elution pool from Protein A chromatography (¶s25-30, 91; examples 13-15). 

Bian also teaches that the elution pool was measured by UV absorbance at 280 nm to determine IgG concentration (¶s89-90). 

Hickman teaches Protein A column affinity chromatography where the column is eluted for example by a suitable elution buffer which is acetic acid/NaCl pH around 3.5 (¶7). 

Mahajan teaches an elution buffer that includes about 0.15 M acetic acid at about pH 2.9 for protein A chromatography (¶95). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of an elution buffer for a scheme that includes Protein A purification of a multispecific antibody as taught by Althouse and Klein, a pooled elution buffer as well as an elution that includes acetic acid at a pH of about 2.9 and to have also measured the elution pool by UV absorbance at 280 nm to determine IgG concentration. 

Those of skill in the art would have had reason to do so because Bian teaches that elution pools from Protein A chromatography where known in the art to determine IgG concentration and both Hickman and Mhajan teaches that elution buffer for Protein A chromatography which include acetic acid and pH 2.9 was known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.

12.  Claims 1-2, 5, 9-10, 14, 20, 24, 27, 32, 35, 51, 53, 58-59, 72, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of  Klein et al. (PNAS, 108(27), 2011), as applied to claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 above, and further in view of Perlasca Islas et al. (US 204/0187749, of record), Goklen et al. (US 2014/0018525, of record) and Fong et al. (US 2018/0327446, of record). 

The prior art teachings of Althouse and Klein are discussed supra.

The teachings also differ in the recitation that the capture chromatography eluate subjected to ion exchange or HIC chromatography prior to the first mixed mode chromatography. (claim 2)

The teachings further differ in the recitation that the ion exchange chromatography is an anion exchange chromatography wherein the AEX pre-equilibration, equilibration or load buffer is between about pH 6-8 (claim 51) and the anion exchange equilibration buffer includes about 50 mM Tris (claim 53).

The teachings also differ in the recitation that the multispecific antibody is eluted form the AEX by applying an elution buffer that includes about 20 mM Tris, 100 mM sodium acetate at about pH 8.5 (claim 58). 

The teachings also differ in the recitation that the AEX eluate is pooled where the OD280 of the eluate is greater than about 0.5 to about 2.0 (claim 59). 

Perlasca Islas teaches a method for the purification of antibodies wherein the intermediate and polishing step includes in-line anion exchange chromatography (AEX) and mixed mode chromatography (abstract). Perlasca Islas teaches that mixed mode chromatographs includes both anionic and cationic (¶19). 

Perlasca Islas teaches equilibration of the AEX unit with 0.05 M Tris (“50 mM Tris”).

Goklen teaches a multi component buffer system for the purification of proteins such as antibodies by a series of chromatography steps such as affinity chromatography, anion exchange chromatography and mixed-mode chromatography wherein the modes of chromatography are operated in either bind-elute mode or flow-through mode (claim 1). Goklen teaches equilibrating an AEX withy 55 mM tris (claim 22). 

Fong teaches methods of purifying multispecific antibodies which includes affinity chromatography, mixed-mode chromatography and hydrophobic interaction chromatography (abstract). Fong teaches that in some embodiments the AEX pre-equilibration buffer includes about 50 mM Tris. 

Fong teaches that in some embodiments, the multspecific antibody is eluted form the AEX by applying an elution buffer where the AEX eluate is pooled and where the OD280 of the eluate is greater than about 0.5 to about 1.0. (¶43). Fong teaches that in some embodiments the AEX elution buffer includes about 50 mM Tris, 100 mM sodium acetate at a pH of about 8.5 (¶43). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of a purification scheme of a multispecific antibody which includes a first and second multi-modal chromatography as taught by Althouse, and Klein, an AEX positioned prior to the first mixed mode chromatography which includes an equilibration buffer with about 50 mM Tris and also includes an elution buffer which includes 20 mM Tris, 100 mM sodium acetate at about pH 8.5 as well as having pooled the eluate where the OD 280 of the eluate is greater than about 0.5.

Those of skill in the art would have had reason to do so because Perlasca Islas teaches that intermediate polishing steps for antibodies can include ANEX followed by mixed mode chromatography and both Goklen and Fong teach operating conditions for AEX which meet the above limitations. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.


13.  Claims 1, 5, 9-10, 13-14, 20, 24, 27, 32, 35, 37, 40, 42, 72, 88-89, 90, 92-93, 96, 98-99, and 101  are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), as applied to claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 above, and further in view of Gagnon (US 2015/0376231, of record) and Ramasubramanyan et al. (US 2015/0259410, of record).

The prior art teachings of Althouse and Klein are discussed supra.

The teachings also differ in the recitation of some of the conditions for the first and second mixed mode chromatographies such as that the first mixed mode equilibration buffer is between about pH 6-7 or second MM chromatography uses an equilibration of wash buffer with pH about 5-8 (claim 37), that the mixed mode pre-equilibration buffer includes about 500 mM acetate (claim 40) the first or second or both MM chromatographies are washed with a wash buffer following load (claim 42), and the multimodal AEX is performed at a pH of about 7 (claim 96).

The teachings also differ in the recitation that the heterodimeric polypeptide is applied in the range of from about 100-300 g/L to the multimodal AEX. (claim 98).

Althouse further teaches that the mixed mode columns can be loaded to up to 1200 g/L proteins (p. 22, line 3) and that after feed load, the column is washed with the equilibration buffer (p. 22, line 4) which is a buffer such as Tris buffer at pH 7 (p. 21, line 31).

Gagnon further teaches that the Capto adhere column, which is the AEX MM, is run at pH 7.0 (¶143). 

Ramasubramanyan teaches loading adalimumab on a Capto adhere resin, which is a MM AEX resin, at 100 g/L (¶1093).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of a purification scheme of a multispecific antibody which includes a first and second multi-modal chromatography as taught by Althouse and Klein, conditions for operation of the mixed mode chromatographies which include an equilibration buffer of about 6-7and 5-8, a pre-equilibration buffer that includes about 500 mM acetate, a wash buffer and operation of the multimodal AEX performed at a pH of about 7 as well as loading a heterodimeric polypeptide in the range of from about 100-300 g/L to the multimodal AEX. 

Those of skill in the art would have had reason to do so because Althouse and Gagnon teach running mixed mode columns using a wash buffer as well as equilibration buffers at pH 7.0, and Ramasubramanyan teach loading an AEX MM resin, at 100 g/L.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.


14.  Claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 76, 78, 85, 88-89, 90, 92-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), as applied to claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 above.

The prior art teachings of Althouse and Klein are discussed supra.

The teachings differ in the recitation that the “fraction contains at least about 95% multspecific antibody” (claim 76) and not more than about for example “2% aggregates or high molecular weight species (HMWS) (claim 78) and for example “no more than about 1% or 2% HMWS” (claim 85).

Althouse teaches that by using a combination of Capto MMC, which is the CEX MM, and Capto Adhere resin, which is the MM AEX, percentage aggregates were below 1% (see Table 4 at ¶125).

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the primary references reference Althouse teaches a combination of CEX and AEX mixed mode chromatographies following Protein A capture chromatographies for the reduction of aggregates, which are considered HMWSs to less than 1%.  Accordingly and in absence of evidence to the contrary, those of skill in the art would consider reaching the recited percentage levels of HMWS for the purification of a multispecific antibody to also be obtainable following the chromatography purification scheme taught by Althouse and Klein and to have considered any differences to be optimization within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.


15.  Claims 1-5, 9-10, 14, 20, 24, 27, 32, 35, 53, 58-60, 62-63, 67-69, 72, 88-89, 90, 92-93, 99, 101, 140 and 142-143 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), Perlasca Islas et al. (US 204/0187749, of record), Goklen et al. (US 2014/0018525, of record) and Fong et al. (US 2018/0327446, of record), as applied to 1-2, 5, 9-10, 14, 20, 24, 27, 32, 35, 53, 58-59, 72, 88-89, 90, 92-93, 99, and 101 above, and further in view of Spiess et al. (Molecular Immunology 67 (2015) 95-100, of record) and Choi et al. (Appl Microbiol Biotechnol, 64 (2004), of record).  

The prior art teachings of Althouse, Klein, Perlasca Islas, Goklen and Fong are discussed supra.

The teachings differ in the recitation that each arm of the multispecific antibody is produced separately and subjected to capture chromatography to produce capture eluates for each arm of the multispecific antibody, b) forming a mixture comprising capture eluates of each arm of the multispecific antibody and then c) subjecting the composition comprising the multispecific antibody to the first and second mixed mode chromatographies (claims 3-4).

The teachings also differ in the recitation that the arms of the multispecific antibody are product in a prokaryotic cells (claim 60) such as an E. coli, cell (claim 62)  or a eukaryotic cells such as a mammalian cell (claim 67), that the eukaryotic cell is a CHO cell (claim 68) and the cells are lysed to generate a cell lysate comprising the multspecific antibody prior to capture chromatography (claim 69).

The teachings also differ in the recitation that the prokaryotic cell is an E. coli cell and that the cell is engineered to express one or more of FkpaA, DsbA or DsbC (claim 63). 

The teachings also differ in the recitation that the cells are lysed to generate a cell lysate comprising the multispecific antibody or an arm of the multispecific antibody prior to capture chromatography (claim 69) .

The teachings also differ in the recitation that the heterodimeric polypeptide is produced by cultivating a cell comprising a nucleic acid encoding an Fc-containing hero dimeric polypeptide, recovering the heterodimeric protein from the cell or medium and then purifying the polypeptide according to the method of the invention (claims 140, 142-143). 

Althouse further teaches that to express the antibody of the invention DNA encoding partial or full-length light had heavy chains are inserted into one or more expression vectors and then expressed in suitable mammalian host cells such as CHO cells (¶51-52). Althouse teaches that the first step of a purification process typically involves lysis of the cell (¶55). 

Spiess teaches that engineering antibody heavy chains for heterodimerization has emerged as a successful strategy to overcome the BsIgG heavy chain-pairing problem and that heavy chains were first engineered for heterodimerization in the 1990s using a “knobs-into-holes” strategy (section 2.1.1).

Spiess teaches currently the most widely used route to BsIgG is by separate expression of the component antibodies in two different host cells followed by purification and assembly into BsIgG in vitro (section 2.1.2). 

Choi teaches that E. coli is one of the most widely used hosts for the production of recombinant proteins . However, there are often problems in recovering substantial yields of correctly folded proteins. One approach to solve these problems is to have recombinant proteins secreted into the periplasmic space or culture medium. Choi teaches that in this respect co-expression of periplasmic chaperones such as Dsb and FkpA are strategies used for enhancing secretory protein production (Fig. 1A-C).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of a purification scheme of a multispecific antibody which includes a first and second multi-modal chromatography as taught by Althouse, and Klein, methods of producing the heterodimeric proteins such as by producing the arms of the multispecific antibody separately prior to purification, or co-expressing the antibodies with molecular chaperons such as DsbA and FkpA when using a prokaryotic cell such as E. coli for production or using CHOS cells for production. 

Those of skill in the art would have had reason to do so because Althouse, Spiess and Choi teach that such methods for bi-specific antibody production were known in the art.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.


16.  Claims 1-5, 9-10, 14, 20, 24, 27, 32, 35, 53, 58-60, 62-63, 67-69, 72, 88-89, 90, 92-93, 99, 101, 111, 114, 119, and 140-143 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), Perlasca Islas et al. (US 204/0187749, of record), Goklen et al. (US 2014/0018525, of record) and Fong et al. (US 2018/0327446, of record), as applied to 1-2, 5, 9-10, 14, 20, 24, 27, 32, 35, 53, 58-59, 72, 88-89, 90, 92-93, 99, and 101 above, Spiess et al. (Molecular Immunology 67 (2015) 95-100, of record) and Choi et al. (Appl Microbiol Biotechnol, 64 (2004), of record), as applied to claims 1-5, 9-10, 14, 20, 24, 27, 32, 35, 53, 58-60, 62-63, 67-69, 72, 88-89, 90, 92-93, 99, 101, 140 and 142-143  above, and further in view of Klein et al. (WO 2015/091655, of record).  

The prior art teachings of Althouse, Klein, Perlasca Islas, Goklen and Fong are discussed supra.

The teachings differ from the claimed invention in the recitation that the method is one for producing a knob-in-hole (KiH) bispecific antibody that binds to ANG-2 and VEGG that includes the steps of cultivating a cell comprising a nucleic acid encoding the KH bispecific antibody, recovering the KiH bispecific antibody from the cell or cultivation medium and purifying the KiH bispecific antibody with the method according to claim 119 to thereby produce the KiH bispecific antibody (claim 141). 

The teachings also differ in the recitation that the Fc-region containing heterodimeric polypeptide is a bispecific antibody that binds to ANG2 and VEGF (claims 111 and 141), that the bispecific includes a VH SEQ ID NO: 1, VL of SEQ ID NO: 2, VH of SEQ ID NO: 3 and LV of SEQ ID NO: 4. (claims 114 and 119).

Klein further teaches to demonstrate the principal technical feasibility of the CrossMab format, bispecific antibodies targeting FEGF-A and Ang-2 were generated using the CrossMab technology which also included the KiH technology (p. 11188 right hand column under “target selection).

Klein (the ‘655 publication) teaches bispecific anti-VEGF/ANG2 cross-mab antibodies which are useful in treating cancer (p. 6, lines 21-22; example 4).

Klein teaches that in one preferred embodiment the anti bispecific antibody that binds to human ANG-2 and that binds to human VEGF includes which includes a published SEQ ID NO: 9 for the heavy chain variable domain which has 100% sequence identity to applicant’s claimed VH SEQ ID NO: 1 (see alignment below):

Query Match             100.0%;  Score 676;  DB 22;  Length 123;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123


Klein teaches that the anti-ANG2/VEGF antibody includes a published SEQ ID NO: 10 for the light chain variable domain which has 100% sequence identity to applicant’s claimed VL SEQ ID NO: 2 (see alignment):

Match             100.0%;  Score 562;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIK 107


Klein teaches that the anti-ANG2 antibody includes a published sequence ID NO: 1 which has 100% sequence identity to applicant’s claimed SEQ ID NO: 3:

Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCARSPNPYYYDSSGYYYPGAFDIWG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCARSPNPYYYDSSGYYYPGAFDIWG 120

Qy        121 QGTMVTVS 128
              ||||||||
Db        121 QGTMVTVS 128


Klein teaches a published SEQ ID NO: 2 for the anti-ANG2 antibody which has 100% sequence identity to applicant’s claimed SEQ ID NO: 4:

Query Match             100.0%;  Score 579;  DB 22;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QPGLTQPPSVSVAPGQTARITCGGNNIGSKSVHWYQQKPGQAPVLVVYDDSDRPSGIPER 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QPGLTQPPSVSVAPGQTARITCGGNNIGSKSVHWYQQKPGQAPVLVVYDDSDRPSGIPER 60

Qy         61 FSGSNSGNTATLTISRVEAGDEADYYCQVWDSSSDHYVFGTGTKVTVL 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSNSGNTATLTISRVEAGDEADYYCQVWDSSSDHYVFGTGTKVTVL 108


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an anti-ANG-2/VEGF bispecific antibody for purification using a purification scheme of a multispecific antibody which includes a first and second multi-modal chromatography as taught by Althouse and Klein.  

Those of skill in the art would have had reason to do so because such bispecific antibodies were known in the art as taught by Klein and accordingly one of skill in the art would be interested in using such a purification scheme for their purification.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.

17.  Claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 91-93, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over by Althouse et al. (WO 2015/070068, IDS ref of 1/15/2020), in view of Klein et al. (PNAS, 108(27), 2011), as applied to claims 1, 5, 9-10, 14, 20, 24, 27, 32, 35, 72, 88-89, 90, 92-93, 99, and 101 above.

The prior art teachings of Althouse and Klein are discussed supra.

The teachings also differ in the recitation that the multimodal chromatography method comprises exactly three chromatography steps (claim 91). 

Althouse teaches that the lot of Mab3 drug substance from a Protein A resin followed by anion exchange depth filter polishing was used as the feed for Capto MMC, which is the CEX multi-modal chromatography and Capto Adhere which is the MM AEX (¶124).

While mAb3 is not specifically a heterodimeric protein Althouse teaches that an antibody of the invention can be linked to another functional molecule such as another antibody, e.g., a bispecific antibody (¶110).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a bispecific antibody such as one in the Cross-Mab format for the Mab3 antibody for purification using a purification scheme which includes exactly three chromatography steps (e.g., Protein A –MMCEX –MMAEX –Note that the depth filter polishing is not considered to be a “chromatography”) according to the method taught by Althouse.  

Those of skill in the art would have had reason to do so because Althouse teaches that antibodies of the invention include bi-specific antibodies and Klein teaches that production of antibodies using the Cross-Mab format was well-known in the art.  Accordingly one of skill in the art would be motivated to also use the procedure for the purification of such antibodies. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicants’ argument mirror the arguments made with respect to ¶9. Accordingly, the examiner refers applicant to the examiner’s rebuttal in ¶9.

18.  No claim is allowed.

19.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 15, 2002

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644